Hon. Analisa Torres
March 17, 2021
Page 1




                                         March 17, 2021



                                                                                        835900.00003



VIA ECF
Hon. Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:     Spruill v. City of New York et al., 21-cv-181 (AT)(GG)

Dear Judge Torres:

       This firm represents Plaintiff Jeremiah Spruill in the above referenced matter. We write
pursuant to the Court’s Individual Practices Rule III(B)(ii) to request leave to amend the
Complaint. Plaintiff requests permission to file an amended complaint with 21 days, or on or before
April 7, 2021. This is Plaintiff’s first request for leave to amend. Counsel for Defendant Vance
consents to this request and counsel for the City of New York and the New York Police Department
Defendants take no position as to this request.

        On March 5, 2021, counsel for Defendant Cyrus Vance submitted a letter to Plaintiff’s
counsel pursuant to the Court’s Individual Practices Rule III(B)(ii) detailing Defendant’s intent to
move to dismiss the Complaint. On March 11, 2021, counsel for the City of New York and the
New York Police Department (“NYPD”) Undercover Officers and Detectives (collectively the
“City Defendants”) submitted a similar letter. On March 17, 2021, after agreeing with counsel for
additional time to respond to Defendant Vance’s letter, Plaintiff responded to Defendant Vance
and the City Defendants’ letters detailing “the extent . . . to which plaintiff concur[red] with
defendant[s’] objections and the amendments, if any, to be made to the complaint to address them,
or the reasons and controlling authority that support the pleadings as filed.” See the Court’s
Individual Practices Rule III(B)(ii). In Plaintiff’s responses, Plaintiff noted intent to amend the
Complaint including to: (1) dismiss Defendant Vance from this action; (2) dismiss Plaintiff’s false
arrest claim; and (3) reinforce Plaintiff’s Monell claims as to the NYPD and the New York County
District Attorney’s Office.
Hon. Analisa Torres
March 17, 2021
Page 2

       Therefore, pursuant to the Court’s Individual Practices III(B)(ii), Plaintiff respectfully
requests that the Court grant Plaintiff leave to amend the Complaint and file an amended complaint
on or before April 7, 2021.

       We thank the Court for its consideration in this matter.

                                                     Respectfully submitted,


                                                     BELDOCK LEVINE & HOFFMAN LLP
                                                     99 Park Avenue, PH/26th Fl.
                                                     New York, New York 10016
                                                     (212) 490-0400




                                                 By: ________________________________
                                                     Jonathan C. Moore
                                                     David B. Rankin
                                                     Marc A. Cannan
                                                     Marc Arena

                                                      Attorneys for Plaintiff Jeremiah Spruill


cc:    All Counsel (via ECF)
